DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3 and 5-11 (Currently amended)
Claim 4 (Original)

Claim Objection
Claims 2-3, 7-8 and 10-11 are objected to because of the following informalities:
Claim 2, line 6, the recitation “a unit temperature” should be -- an unit temperature
Claim 3, line 6, the recitation “a unit temperature” should be -- an unit temperature
Claim 7, line 3, the recitation “by temperature” should be -- by  the temperature of the battery
Claim 8, line 3, the recitation “by temperature” should be -- by  the temperature of the battery
Claim 10, line 4, the recitation “charge amount values” should be -- the charge amount value
Claim 10, line 5, the recitation “temperature of the battery” should be -- the temperature of the battery

Claim 11, lines 5-6, the recitation “temperature of the battery” should be -- the temperature of the battery
Appropriate correction is required.

Response to Argument
Applicant’s amendments and arguments filed on 04/29/2021, have been fully considered but are not persuasive because the combination of the prior arts still reads on the claims recitation in argument as explained below. Regarding the claim amendments, the previous 112(b) of claim 6 has been withdrawn except that claims 7-11 still have 112(b) issues.
Regarding the Applicant argument, on page 8-10 of the Remarks, that the prior art(s) does/do not teach the claim recitation " comparing, by the controller, a sum of the charging allowable current at the temperature-increasing target temperature and a temperature-increasing consumption current of the temperature-increasing device at the temperature-increasing target temperature with a magnitude in a possible supply current of the charger.", the Examiner respectfully disagrees because
Murata teaches in Fig. 1, comparing, by the controller 51+52+53, a sum [0012], lines 11-15; [0013], last 6 lines; [0066] of the charging allowable current detected by 22; [0012], lines 4-7, constant current charging at the temperature-increasing target temperature detected by 24; [0008] [0010] and a temperature-increasing consumption current via 36 and 35 of the temperature-increasing device 35 at the temperature-increasing target temperature with a magnitude in a possible supply current corresponding current magnitude of the total power from charger for charging and heating [0012], lines 11-15; [0013], last 6 lines; [0066] of the charger 41.
		Per Murata’s [0012], lines 10-15, it is said “…in the case where the temperature of the battery is lower than the predetermined temperature and the constant-current constant-voltage charging is conducted, the total value of the electric power that is supplied from the charger to the battery and the heater is set to be equal to or less than the predetermined electric power”. That means, total power of the predetermined electric power ≥ battery charging power (determined by IB*VB, Fig. 1) + heater power. Then, the heater power is determined from the above and the corresponding current of the predetermined electric power and the corresponding current of the heater, each is determined by its corresponding power = V*I. 
		In other words, sum of the charging current and heating current for increasing target temperature is less than or equal to the supply current. The claim recitation in argument is met.
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 7, lines 3-4, the recitation “a predetermined temperature-increasing device” and the recitation “a temperature-increasing device” of claim 1, line 2, it is not clear if they are the same device. Thus, the scope of the claim is uncertain. For purpose of examination, the Examiner interprets they are the same temperature-increasing device.
Claim 8 is rejected under 112(b) because it is dependent of claim 7 and inherits the deficiencies of claim 7.

Regarding claim 9, lines 5-6, the recitation “a predetermined temperature-increasing device” and the recitation “a temperature-increasing device” of claim 1, line 2, it is not clear if they are the same device. Thus, the scope of the claim is uncertain. For purpose of examination, the Examiner interprets they are the same temperature-increasing device.

Regarding claim 9, lines 4, 7-8, the recitation “a value” and “the accumulated value”, it is not clear if they mean the charge amount. Thus, the scope of the claim is 
In addition, the recitation “the accumulated value” has an antecedent basis issue.

Regarding claim 10, lines 5-6, the recitation “a predetermined temperature-increasing device” and the recitation “a temperature-increasing device” of claim 1, line 2, it is not clear if they are the same device. Thus, the scope of the claim is uncertain. For purpose of examination, the Examiner interprets they are the same temperature-increasing device.

Regarding claim 11, line 6, the recitation “a predetermined temperature-increasing device” and the recitation “a temperature-increasing device” of claim 1, line 2, it is not clear if they are the same device. Thus, the scope of the claim is uncertain. For purpose of examination, the Examiner interprets they are the same temperature-increasing device.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogaki (U.S. 2018/0281618), in view of Zhou (U.S. 2012/0217934) and further in view of Murata (U.S. 2016/0126760).

Regarding claim 1, Ogaki teaches in Fig. 1, a method for charging a battery (103) at a low temperature ([0017] [0021]) in a battery system including a charger (113) providing power for charging the battery (103) and a temperature-increasing device (115) generating heat ([0010] from heater 115; also corresponding increased temperature of heat generated when battery is charged [0037] [0077]) using the power provided from the charger (113) to increase ([0017] [0021]) a temperature (Tbat sensed by 111) of the battery, the method comprising:
receiving, by a controller (121; [0020] [0021]), the temperature of the battery (Tbat), a state of charge (SOC) (e.g., SOC at B, Fig. 4; SOC determined by 159, Fig. 2 [0071]) of the battery (103), and a targeted state of charge ([0015], lines 6-7; e.g., targeted SOC at D, Fig. 4; or SOC of 100%, 80%, Fig. 3) of the battery when the charging of the battery starts ([0050], lines 3-4; battery charging starts at B, Fig. 4 [0075]; 117 closed, Fig. 1);
confirming, by the controller (121), a temperature-increasing target temperature ([0012], lines 5-8; [0015], lines 6-7; [0026]) of the battery based on the temperature of the battery and confirming a charging allowable current (current detected by 107 with 117 closed; [0065] [0062]) capable of being provided to the battery ([0018], lines 4-10) at the temperature-increasing target temperature ([0015], lines 6-7; [0026]);
charging allowable current current (via 117 for 103 charging; and current via 119 for 115 heating; corresponding to charging + heating, Fig. 4 with 117 and 119 closed; [0076], lines 1-5; [0077]) at the temperature-increasing target temperature ([0015], lines 6-7 [0026]) and a temperature-increasing consumption current (current consumed by 115) of the temperature-increasing device (115) at the temperature-increasing target with a magnitude in a possible supply current (corresponding magnitude of current supplied by 113) of the charger (113);
estimating, by the controller (121), a first temperature (temperature at C, Fig. 4); and determining, by the controller (121), a time (corresponding time at C, Fig. 4 or time when 119 open or turned off, Fig. 5) when an operation of the temperature-increasing device is turned off (119 turned off at C, Fig. 4; [0076], lines 9-11; [0077]) based on a comparison result of the state of charge ([0076], lines 8-11; [0077]) of the battery when the battery is charged up to the first temperature (temperature at C, Fig. 4) and the state of charge of the battery ([0071] [0073]) when the battery is charged up to a charging target temperature (Ttar, Fig. 3; [0073] or corresponding temperature at D. Fig. 4) with the targeted state of charge (SOC of 100%, 80%, Fig. 3; or corresponding SOC at D, Fig. 4) and
calculating a charging time ([0041], lines 1-3; [0086], lines 1-4; [0087], lines 11-12; e.g., corresponding time for charging from B to D, Fig. 4; or time to reach target temperature corresponding to the targeted SOC, Fig. 5) required when the battery is charged up to the targeted state of charge (e.g., 100% SOC at D, Fig. 4).

Zhou teaches teach estimating, by the controller ([0088], lines 3-7), a first temperature ([0067], lines 4-8) at which the current provided to the battery is less than a preset charging allowable current ([0067], lines 1-11; [0056], lines 1-8) based on the comparison result ([0067], lines 1-11);
confirming, by the controller ([0088], lines 3-7), a temperature-increasing target temperature ([0067], lines 1-11) of the battery based on the temperature of the battery and confirming a charging allowable current ([0067], lines 1-11; [0056], lines 1-8) capable of being provided to the battery at the temperature-increasing target temperature ([0067], lines 1-11);
calculating a charging time (t0-t4, Fig. 3) required when the battery is charged up to the targeted state of charge (corresponding to charging voltage at t3-t4, Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (estimating, by the controller, a first temperature at which) the current provided to the battery is less than a preset charging allowable current based on the comparison result of Zhou’s into Ogaki, in order to provide a constant current and a constant voltage ([0009] [0010]; Zhou) for a fast and safely charging ([0005], lines 24-26; [0006], Zhou).

Murata teaches charging a battery (10, Fig. 1) at a low temperature (abstract, last 2 lines) in a battery system including a charger (41, Fig. 1; [0046]) providing power for charging the battery and a temperature-increasing device (35, Fig. 1) generating heat ([0044]) using the power provided from the charger to increase ([0044]) a temperature (sensed by 23, Fig. 1; [0036]) of the battery, the method comprising:
receiving, by a controller (51+52+53, Fig. 1), the temperature of the battery ([0036]), a state of charge (SOC) ([0047], last 5 lines; S301, Fig. 4 [0062]) of the battery, and a targeted state of charge ([0047], last 5 lines; S309, Fig. 4 [0070]) of the battery when the charging of the battery starts (start, Fig. 4);
confirming, by the controller, a temperature-increasing target temperature ([0044] [0063], lines 1-9; S302, S303, S306, Fig. 4; or 35 turned on, Fig. 1) of the battery based on the temperature of the battery ([0036]) and confirming a charging allowable current (detected by 22, Fig. 1; [0012], lines 4-7, constant current charging; S305, Fig. 4) capable of being provided to the battery at the temperature-increasing target temperature ([0044] [0063], lines 1-9; S302, S303, S306, Fig. 4; or 35 turned on, Fig. 1);
comparing, by the controller (51+52+53, Fig. 1), a sum ([0012], lines 11-15; [0013], last 6 lines; [0066]) of the charging allowable current (detected by 22, Fig. 1; [0012], lines 4-7, constant current charging) at the temperature-increasing target temperature (detected by 24, Fig. 1; [0008] [0010]) and a temperature-increasing consumption current (via 36 and 35, Fig. 1) of the temperature-increasing device (35, Fig. 1) at the temperature-increasing target temperature with a magnitude in a possible supply current (corresponding current magnitude of the total power from charger for charging and heating [0012], lines 11-15; [0013], last 6 lines; [0066]) of the charger (41, Fig. 1); calculating a charging time (t1-t3, Fig. 12) required when the battery is charged up to the targeted state of charge (SOC_tag, Fig. 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate comparing, by the controller, a sum of the charging allowable current at the temperature-increasing target temperature and a temperature-increasing consumption current of the temperature-increasing device at the temperature-increasing target with a magnitude in a possible supply current of the charger of Murata’s into Ogaki, in view of Zhou’s, in order to provide an overcurrent protection and/or to suppress an increasing in charging power ([0007]; Murata).
Regarding claim 2, Ogaki teaches in Fig. 1, the method of claim 1, in view of Zhou and further in view of Murata, further comprising: receiving and storing ([0075]), by the controller (121), information in advance regarding the charging allowable current (current detected by 107 with 117 closed; [0065] [0062]) (or [0067], lines 1-11; [0056], lines 1-8; Zhou) and
the temperature of the battery (Tbat sensed by 111), and a temperature-increasing time (corresponding time with heating from A-B and B-C, Fig. 4) required to increase a unit temperature (temperature step increment of -25֯C, -15֯C, 0֯C, Fig. 13; [0108]; or -40֯C, -35֯C, Fig. 12 with step increment of 5֯C) when the temperature-increasing device (115; [0010]) is operated based on temperature of the battery (Tbat sensed by 111) ([0075]-[0077]).
The combination of Ogaki and Zhou does not clearly teach a charging upper limit voltage.
Murata teaches a charging upper limit voltage (VB_lim, Fig. 7; [0088] [0012], lines 9-10, 16-17; Murata) capable of being provided to the battery when the battery (10, Fig. 1; Murata) is charged (abstract, line 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a charging upper limit voltage of Murata’s into Ogaki, in view of Zhou’s, in order to provide an overvoltage protection and/or to suppress an increasing in charging power ([0007]; Murata).
Regarding claim 5, Ogaki teaches in Fig. 1, the method of claim 1, in view of Zhou and further in view of Murata, wherein the temperature-increasing consumption current (via 36 and 35, Fig. 1; Murata) is derived (from P=V*I or I=P/V) by dividing a predetermined temperature-increasing power (electric power A, Fig. 6, 7; Murata) of the temperature-increasing device (35, Fig. 1; Murata) by a predetermined charging upper limit voltage ([0012], lines 9-10, 16-17; VB_lim, Fig. 7; [0088]; Murata) of the battery. It would have 
Regarding claim 6, Ogaki teaches in Fig. 1, the method of claim 1, in view of Zhou and further in view of Murata, wherein the calculating of a charging time (t1-t3, Fig. 12; Murata) includes:
predicting, by the controller, a first charge amount (corresponding to SOC_th1 – SOC at t1, Fig. 12; or SOC_th1 of S401 NO, Fig. 10; Murata) and a first state of charge  (SOC_th1 of S401 NO, Fig. 10; Murata) (or corresponding SOC at C, Fig. 4; Ogaki) of the battery corresponding to when the battery is charged up to the first temperature (TB_th of S402 NO, Fig. 10; Murata) (or corresponding temperature at C, Fig. 4; Ogaki) and a second charge amount (corresponding to SOC_th2 – SOC at t1, Fig. 12; or SOC_th2 of S406 NO, Fig. 10; Murata) and a second state of charge (SOC_th2 of S406 NO, Fig. 10; Murata) (or corresponding SOC at D, Fig. 4; Ogaki) of the battery corresponding to when the battery is charged up to the charging target temperature  (temperature corresponding to SOC_tag of S423, Fig. 11; Murata) (or corresponding temperature at D, Fig. 4; Ogaki);
comparing (S423, Fig. 11, following No of each of S401, S406, S412, Fig. 10; Murata), by the controller, the first state of charge (SOC_th1 of S401 NO, Fig. 10; Murata) and the second state of charge (SOC_th2 of S406 NO, Fig. 10; Murata) with the targeted state of charge (SOC_tag, Fig. 10; Murata);
in response to determining that the targeted state of charge (e.g., SOC at t1< SOC_th1; then it takes time t1-t3 to charge the battery to SOC_tag, Fig. 12) is less than the first state of charge (SOC_th1, Fig. 12);
second determining, by the controller, the temperature of the turn off time (corresponding time at S409, Fig. 10; Murata) of the temperature-increasing device (35, Fig. 1; Murata) as a time (corresponding time at S402 NO, Fig. 10; Murata) when the temperature of the battery reaches the first temperature (TB_th of S402 NO, Fig. 10; Murata) in response to determining that the targeted state of charge (SOC_tag of S423, Fig. 11; Murata) is greater than or equal to the first state of charge (SOC_th1 of S401 NO, Fig. 10; Murata) or less than the second state of charge (SOC_th2 of S406, Fig. 10; Murata); and
third determining, by the controller, the turn off time (corresponding time at S420, Fig. 10; Murata) of the temperature-increasing device (35, Fig. 1; Murata) as a time (corresponding time at S406 NO or S420, Fig. 10; Murata) when the temperature of the battery reaches the targeted temperature-increasing temperature (corresponding temperature at S423 Yes, Fig. 10; Murata) in response to determining that the targeted state of charge (SOC_tag of S423, Fig. 11; Murata) is greater than (SOC_tag>SOC_th2, Fig. 12) or equal to the second state of charge (SOC_th2 of S406 NO, Fig. 10; Murata). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate comparing, by the controller, the first state of  first determining, by the controller, a turn off time of the temperature-increasing device as a charging ending time when the targeted state of charge is less than the first state of charge; second determining, by the controller, the temperature of the turn off time of the temperature-increasing device as a time when the temperature of the battery reaches the first temperature when the targeted state of charge is greater than or equal to the first state of charge or less than the second state of charge; and third determining, by the controller, the turn off time of the temperature-increasing device as a time when the temperature of the battery reaches the targeted temperature-increasing temperature when the targeted state of charge is greater than or equal to the second state of charge of Murata’s into Ogaki, in view of Zhou’s, in order to provide a program to monitor and control charging.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ogaki (U.S. 2018/0281618), Zhou (U.S. 2012/0217934) and Murata (U.S. 2016/0126760), as applied above in claim 1, and further in view of Yang (U.S. 2009/0295334).
Regarding claim 3, Ogaki teaches in Fig. 1, the method of claim 1, in view of Zhou and further in view of Murata, wherein , when the sum ([0012], lines 11-15; [0013], last 6 lines; Murata) of the charging allowable current (detected by 22, Fig. 1; [0012], lines 4-7, constant current charging; Murata) of the battery and the current (via 36 and 35, Fig. 1; Murata) consumed by the temperature-increasing device (35, Fig. 1; Murata) at the temperature-increasing target temperature ([0044] [0063], lines 1-9; S302, S303, S306, Fig. 4; or 35 turned on, Fig. 1; Murata) is less than ([0012], lines 11-15; [0013], last 6 
the sum ([0012], lines 11-15; [0013], last 6 lines; Murata) of the charging allowable current (detected by 22, Fig. 1; [0012], lines 4-7, constant current charging; Murata)  and the temperature-increasing consumption current (via 36 and 35, Fig. 1; Murata) of the temperature-increasing device (35, Fig. 1; Murata) is less than ([0012], lines 11-15; [0013], last 6 lines; Murata) the magnitude in the possible supply current (corresponding current magnitude of the total power from charger for charging and heating [0012], lines 11-15; [0013], last 6 lines; Murata) of the charger (41, Fig. 1; Murata) at
a temperature reduced by a unit temperature (corresponding reduced temperature due to power supplied to the heater is reduced from power A to power B, Fig. 9; [0104]; Murata) (e.g., temperature step increment/decrement of -25֯C, -15֯C, 0֯C, Fig. 13; or -40֯C, -35֯C, Fig. 12 with step increment/decrement of 5֯C; Ogaki) from the temperature-increasing target temperature ([0044] [0063], lines 1-9; 35 turned on, Fig. 1; Murata)  and
a temperature (detected by 24, Fig. 1; [0008] [0010]; Murata) at which the sum ([0012], lines 11-15; [0013], last 6 lines; Murata) of the charging allowable current (detected by 22, Fig. 1; [0012], lines 4-7, constant current charging; Murata) and the temperature-increasing consumption current (via 36 and 35, Fig. 1; Murata) of the temperature-increasing device (35, Fig. 1; Murata) is less than ([0012], lines 11-15; [0013], last 6 lines; Murata) the magnitude in the possible supply current (corresponding 
The combination does not explicitly teach (when the sum of the charging allowable current of the battery and the current consumed by the temperature-increasing device at the temperature-increasing target temperature) exceeds (the current capable of being supplied by the charger), (the sum of the charging allowable current and the temperature-increasing consumption current of the temperature-increasing device) is compared with (the magnitude in the possible supply current of the charger at a temperature reduced by the unit temperature from the temperature-increasing target temperature and a temperature at which the sum of the charging allowable current and the temperature-increasing consumption current of the temperature-increasing device is less than the magnitude in the possible supply current of the charger is determined).
Yang teaches the temperature and charging current exceeds the limit ([0086], lines 1-5, reduce charging current), detect and compare temperature and current (S10, S20, Fig. 4) and regulate charging current (S30, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detect and compare temperature and current in case temperature and charging current exceeds the limit, reduce charging current or regulate charging current of Murata’s into Ogaki, in view of Zhou’s, in order to regulate the current.
Regarding claim 4, Ogaki teaches in Fig. 1, the method of claim 3, in view of Zhou, further in view of Murata and further in view of Yang, wherein a temperature (detected by 24, Fig. 1; [0008] [0010]; Murata) obtained by adding the temperature at which the sum .
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogaki (U.S. 2018/0281618), Zhou (U.S. 2012/0217934) and Murata (U.S. 2016/0126760), as applied above in claim 6, and further in view of Ikeda (U.S. 2014/0095092).
Regarding claim 7, Ogaki teaches in Fig. 1, the method of claim 6, in view of Zhou and further in view of Murata, wherein the first charge amount (corresponding to SOC_th1 – SOC at t1, Fig. 12; or SOC_th1 of S401 NO, Fig. 10; Murata) is obtained by the temperature-increasing time (t1-t11, Fig. 12; Murata) by the temperature of the battery ([0037] [0077]; Ogaki) ([0044] [0063], lines 1-9; Murata) by the charging allowable current (detected by 22, Fig. 1; [0012], lines 4-7, constant current charging; Murata) by temperature, respectively when the predetermined temperature-increasing device (115, Fig. 1; Ogaki) (35, Fig. 1; Murata) is operated from the temperature of the battery to the first temperature (TB_th of S402 NO, Fig. 10; Murata) (or corresponding temperature at C, Fig. 4; Ogaki), and 

The combination does not explicitly teach the first charge amount is calculated by summing values obtained by multiplying a temperature-increasing time by the temperature of the battery by the charging allowable current by temperature, respectively.
Ikeda teaches wherein the first charge amount (equation (6) [0081]) (or equation (13) [0111] (12) [0108] (11) [0104]) is calculated (54, Fig. 3; [0031]) by summing values (equation (6) [0081]) obtained by multiplying a temperature-increasing time (equation (5) [0079] (5’) [0080]) by the temperature (equation (3) [0061] (4) [0072]) of the battery by the charging allowable current (equation (5) [0079] (5’) [0080]) by temperature, respectively, operated from the temperature (equation (3) [0061] (4) [0072]) of the battery to the first temperature (equation (3) [0061] (4) [0072]), and 
the first state of charge is calculated (53, 56, Fig. 3 [0031]) by calculating a ratio of the first charge amount (equation (6) [0081] (5) [0079] (5’) [0080]) to a total capacity of the battery as percentage ([0084] [0085] [0088]) and adding the calculated ratio to the state of charge of the battery (existing or remaining SOC, if any). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first charge amount is calculated by summing values obtained 
Regarding claim 8, Ogaki teaches in Fig. 1, the method of claim 7, in view of Zhou and further in view of Murata and further in view of Ikeda, wherein the second charge amount (corresponding to SOC_th2 – SOC at t1, Fig. 12; or SOC_th2 of S406 NO, Fig. 10; Murata) is obtained by the temperature-increasing time (t11-t12, Fig. 12; Murata) by the temperature of the battery ([0037] [0077]; Ogaki) by the charging allowable current (corresponding to CC charging, Fig. 12) by temperature, respectively when the predetermined temperature-increasing device (115, Fig. 1; Ogaki) (35, Fig. 1; Murata) is operated from the first temperature (TB_th of S402 NO, Fig. 10; Murata) (or corresponding temperature at C, Fig. 4; Ogaki) to the temperature-increasing target temperature ([0037] [0077]; Ogaki) ([0044] [0063], lines 1-9; Murata) and then adding the summed value (e.g., additional charge amount corresponding to SOC_th2, SOC_th3, Fig. 12) to the first charge amount (corresponding to SOC_th1 – SOC at t1, Fig. 12; or SOC_th1 of S401 NO, Fig. 10; Murata), and the second state of charge (SOC_th2 of S406 NO, Fig. 10; Murata) is calculated by calculating a ratio of the second charge amount (corresponding to SOC_th2 – SOC_th1, Fig. 12; or SOC_th2 of S406 NO, Fig. 10; Murata) to the total capacity of the battery) as the percentage (e.g.,  100 SOC%, Fig. 4; Ogaki) ([0091], last 2 lines; Murata) and adding the calculated ratio to the state of charge of the battery (e.g., SOC_th2 = SOC from t1-t12 + the existing charge SOC at t1, Fig. 12).

Ikeda teaches wherein the second charge amount (equation (6) [0081]) (or equation (13) [0111] (12) [0108] (11) [0104]) is calculated (54, Fig. 3; [0031]) by summing values (equation (6) [0081]) obtained by multiplying the temperature-increasing time (equation (5) [0079] (5’) [0080]) by temperature (equation (3) [0061] (4) [0072]) of the battery by the charging allowable current (equation (5) [0079] (5’) [0080]) by temperature, respectively 
operated from the first temperature (equation (3) [0061] (4) [0072]) to the temperature-increasing target temperature (equation (3) [0061] (4) [0072]), and 
the second state of charge is calculated (53, 56, Fig. 3 [0031]) by calculating a ratio of the second charge amount (equation (6) [0081] (5) [0079] (5’) [0080]) to a total capacity of the battery as percentage ([0084] [0085] [0088]) and adding the calculated ratio to the state of charge of the battery (existing or remaining SOC, if any). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second charge amount is calculated by summing values obtained by multiplying the temperature-increasing time by temperature of the battery by the charging allowable current by temperature, respectively of Ikeda’s into Ogaki, in view of Zhou’s and further in view of Murata’s, in order to determine the state of charge based on charge amount and total capacity.
Regarding claim 9, Ogaki teaches in Fig. 1, the method of claim 6, in view of Zhou and further in view of Murata, wherein in a first determination:
a targeted charge amount (corresponding charge amount from t1-t3 = SOC_tag -SOC at t1, Fig. 12; Murata) corresponding to a value obtained by subtracting the state of charge (SOC_tag - SOC at t1, Fig. 12; Murata) of the battery received from the targeted state of charge (SOC_tag, Fig. 12; Murata) is calculated, and
a value (corresponding to SOC_tag - SOC at t1, Fig. 12; Murata) obtained by the charging allowable current (corresponding current of CC charging and CCCV charging, Fig. 12; Murata) at the corresponding temperature ([0037] [0077]; Ogaki) ([0044] [0063], lines 1-9; Murata) by the temperature-increasing time (t1-t3, Fig. 12; Murata) by temperature of the battery when a predetermined temperature-increasing device (115, Fig. 1; Ogaki) (35, Fig. 1; Murata) is operated while increasing the temperature value ([0037] [0077]; Ogaki) ([0044] [0063], lines 1-9; Murata) of the battery is accumulated, and a total of accumulated time (t1-t3, Fig. 12; Murata) up to a temperature (at t3, Fig. 12) at which the accumulated value starts exceeding (yes of S309, Fig. 8; or yes of S423, Fig. 11) the targeted charge amount (SOC_tag - SOC at t1, Fig. 12; Murata) is calculated as a predicted charging time (t1-t3, Fig. 12; Murata).
The combination of Ogaki, Zhou and Murata does not explicitly teach (a value obtained by) multiplying (the charging allowable current at the corresponding temperature by the temperature-increasing time by temperature of the battery)

a value (equation (6) [0081] (5) [0079] (5’) [0080]) obtained by multiplying the charging allowable current (equation (5) [0079] (5’) [0080]) at the corresponding temperature (equation (3) [0061] (4) [0072]) by the temperature-increasing time (equation (5) [0079] (5’) [0080]) by temperature of the battery, operated while increasing the temperature value (equation (3) [0061] (4) [0072]) of the battery is accumulated, and a total of accumulated time (equation (5) [0079] (5’) [0080]) up to a temperature (equation (3) [0061] (4) [0072]) at which the accumulated value starts exceeding the targeted charge amount (equation (6) [0081] (5) [0079] (5’) [0080]) is calculated as a predicted charging time (equation (5) [0079] (5’) [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (a value obtained by) multiplying (the charging allowable current at the corresponding temperature by the temperature-increasing time by temperature of the battery) of Ikeda’s into Ogaki, in view of Zhou’s and further in view of Murata’s, in order to determine charging amount based on the charging current and temperature increasing time.
Regarding claim 10, Ogaki teaches in Fig. 1, the method of claim 6, in view of Zhou and further in view of Murata, wherein in a second determination:
a targeted charge amount (corresponding charge amount from t1-t3 = SOC_tag -SOC at t1, Fig. 12; Murata) corresponding to a charge amount value obtained by 
charge amount values (corresponding to SOC_tag - SOC at t1, Fig. 12; Murata) obtained by the charging allowable current (corresponding current of CC charging and CCCV charging, Fig. 12; Murata) at the corresponding temperature ([0037] [0077]; Ogaki) ([0044] [0063], lines 1-9; Murata) by the temperature-increasing time (t1-t3, Fig. 12; Murata) by temperature of the battery when a predetermined temperature-increasing device (115, Fig. 1; Ogaki) (35, Fig. 1; Murata) is operated while increasing the temperature value ([0037] [0077]; Ogaki) ([0044] [0063], lines 1-9; Murata) of the battery is accumulated, and a total of accumulated time (t1-t3, Fig. 12; Murata) up to a temperature (at t3, Fig. 12) at which a charge amount accumulated value starts exceeding (yes of S309, Fig. 8; or yes of S423, Fig. 11) the targeted charge amount (SOC_tag - SOC at t1, Fig. 12; Murata) is calculated as a predicted charging time (t1-t3, Fig. 12; Murata).
The combination of Ogaki, Zhou and Murata does not explicitly teach values obtained by multiplying (the charging allowable current at the corresponding temperature by the temperature-increasing time by temperature of the battery)
Ikeda teaches a targeted charge amount (equation (6) [0081]) (or equation (13) [0111] (12) [0108] (11) [0104]) corresponding to a value obtained ([0084] [0085] [0088]), and

Regarding claim 11, Ogaki teaches in Fig. 1, the method of claim 6, in view of Zhou and further in view of Murata, wherein in a third determination:
a targeted charge amount (corresponding charge amount from t1-t3 = SOC_tag -SOC at t1, Fig. 12; Murata) corresponding to a value obtained by subtracting the state of charge (SOC_tag - SOC at t1, Fig. 12; Murata) of the battery received from the targeted state of charge (SOC_tag, Fig. 12; Murata) is calculated
a predetermined temperature-increasing device (115, Fig. 1; Ogaki) (35, Fig. 1; Murata)  is operated while increasing the temperature value ([0037] [0077]; Ogaki) ([0044] [0063], lines 1-9; Murata) of the battery to a first temperature (TB_th of S402 NO, Fig. 10; Murata) (or corresponding temperature at C, Fig. 4; Ogaki),
a second accumulated value (corresponding to SOC_th3 – SOC_th2, Fig. 12; or SOC_th3 of S412, Fig. 10; Murata) is generated by adding to the first accumulated value a value (SOC_th3 – SOC_th2, Fig. 12) obtained by the charging allowable current (corresponding current at transition of CC to CCCV charging, Fig. 12; Murata) at the first temperature (TB_th of S402 NO, Fig. 10; Murata) (or corresponding temperature at C, Fig. 4; Ogaki) by a value obtained by adding the temperature-increasing time (t12-t2, Fig. 12; Murata) by temperature from the first temperature to the temperature-increasing target temperature ([0044] [0063], lines 1-9; Murata), and
a third accumulated value (corresponding to SOC_tag – SOC_th3, Fig. 12; Murata) is generated by accumulating values (SOC_tag – SOC_th3, Fig. 12) obtained by the charging allowable current (corresponding current of CCCV charging, Fig. 12; Murata) at the corresponding temperature by the temperature-increasing time (t2-t3, Fig. 12; Murata) while increasing the temperature value ([0037] [0077]; Ogaki) ([0044] [0063], 
a total of accumulated time (t1-t3, Fig. 12; Murata) up to a temperature (corresponding temperature at SOC_tag, Fig. 12) at which the third accumulated value starts exceeding (yes of S423, Fig. 11) the targeted charge amount (corresponding charge amount from t1-t3 = SOC_tag - SOC at t1, Fig. 12; Murata) is calculated as a predicted charge time (t1-t3, Fig. 12; Murata).
The combination of Ogaki, Zhou and Murata does not explicitly teach a value obtained by multiplying the charging allowable current at the corresponding temperature by the temperature-increasing time by temperature of the battery.
Ikeda teaches a targeted charge amount (equation (6) [0081]) (or equation (13) [0111] (12) [0108] (11) [0104]) corresponding to a value obtained ([0084] [0085] [0088]), and a value (equation (6) [0081] (5) [0079] (5’) [0080]) obtained by multiplying the charging allowable current (equation (5) [0079] (5’) [0080]) at the corresponding temperature (equation (3) [0061] (4) [0072]) by the temperature-increasing time (equation (5) [0079] (5’) [0080]) by temperature of the battery, operated while increasing the temperature value (equation (3) [0061] (4) [0072]) of the battery is accumulated, and a total of accumulated time (equation (5) [0079] (5’) [0080]) up to a temperature (equation (3) [0061] (4) [0072]) at which the accumulated value starts exceeding the targeted charge amount (equation (6) [0081] (5) [0079] (5’) [0080]) is calculated as a predicted charging time (equation (5) [0079] (5’) [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859          

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
August 17, 2021